Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 10/27/2020. The amendments have been entered and, accordingly, claims 9, 11, 13, 15 and 21-29 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 9, 11, 13, 15 and 21-29 are allowed.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate nor render obvious the combination set forth in claim 9, and specifically does not teach or suggest “a heat exchanger including a first tube member,…and a fin comprising a first undulating fin section disposed adjacent to the first tube member,…a second undulating fin section disposed adjacent to the first tube member and being spaced away from the first undulating fin section…defining an axial gap therebetween, …a fist straight section connecting the first fin undulating section to the second fin undulating section, and a clip disposed in the axial gap and at least partially encompassing the perimeter of the first tube member, the clip defining an aperture and the first tube member extending axially through the aperture, such that the clip a least partially encompasses the first straight section…wherein the first straight section defines a first top edge and the clip further includes a first projection disposed in the aperture of the clip adjacent to the first top edge.”
The closest prior art of record (US 4,570,704 to Braun et al.) does not teach the first straight section of the fin defining a first top edge and the clip further including a first projection disposed in the aperture of the clip adjacent to the first top edge. Specifically, Braun’s clip does not require/need any kind of projection or stopping member to restrict the movement of the tube member since the tube member is already tightly engaging the clip. Although Braun teachings are similar, there is no teaching in the prior art 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763